DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Claims 1-9 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power storage device interpreted as high voltage battery 21, a voltage acquisition part interpreted as primary side voltage sensor 93 and/or the secondary side voltage sensor 94, a control device executing discharge control interpreted as ECU 8, and a rotation speed acquisition part interpreted as first resolver R1 and second resolver R2.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 claims 
a control device executing discharge control for operating the main circuit and reducing the main circuit voltage when a discharge start condition is established, 
wherein after the discharge start condition is established, the control device starts the discharge control after executing standby control for standing by for start of the discharge control for a predetermined time.
It is unclear if Applicant is claiming two separate events, (e.g. “reducing the main circuit voltage when a discharge start condition is established” and “starts the discharge control after executing standby control for standing by for start of the discharge control for a predetermined 
If Applicant intends to claim two separate events, Applicant is advised to designate a first discharge control and a second discharge control. If Applicant intends to claim a singular event, Applicant is advised to remove the first instance of discharge control that is executed explicitly when a discharge start condition is established.  
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Funaba et al. (US 20140191693 A1) herein “Funaba”, in view of Omiya et al. (US 20120055727 A1), herein “Omiya”.
In regards to Claim 1, Funaba discloses the following: 
1. A power supply system for a vehicle, (Abstract) comprising: 
a power storage device; (see at least [0002]-[0012] “high-voltage battery”, Fig. 1, item 129)
an electric motor connected to a driving wheel of the vehicle; (at least [0002] “direct-current (DC) power supplied from a high-voltage battery into alternating-current (AC) power to be supplied to the motor of the vehicle” and [0042] “power converter 101 has an inverter 127 for driving a motor 128”)
Funaba discloses a HEV, a PHEV, an EV or the like (i.e. a “hybrid electric vehicle”, a plug-in hybrid electric vehicle”, and an “electric vehicle”) that inherently include electric drive motors that are substantially connected to the driving wheels of the vehicles. Although clearly suggestive of such an arrangement, Funaba does not explicitly disclose that motor 128 is connected to the driving wheel of the vehicle, as claimed. 
Therefore, for clarity, this feature is taught by Omiya. (see at least Fig. 1, driving wheel 260 clearly connected to electric motor MG2) At the time of filing, it would have been obvious to a person of ordinary skill to include the arrangement of Omiya with the invention of Funaba with the motivation of integrating the HEV, PHEV or EV of Funaba with a motor generator for generating driving power to travel using electric power received from the power storage device upon departure or acceleration, and for generating electric power upon braking by means of regenerative braking to store electrical energy in the power storage device. (Omiya, [0003])

a main circuit transferring electric power between the power storage device and the electric motor; (see Fig. 1, items 127-129 and associated connective circuitry)
a voltage acquisition part acquiring a main circuit voltage which is a voltage in the main circuit; (see at least Fig. 1, “collector-voltage detection circuit 122” and [0047]) and 
As best understood, Funaba discloses the following:
a control device executing discharge control for operating the main circuit and reducing the main circuit voltage when a discharge start condition is established, (see at least Fig. 1 and [0047] “microcomputer 119”, see also Fig. 4, 5 “short-time discharge” between t1 and t2.)
wherein after the discharge start condition is established, the control device starts the discharge control after executing standby control for standing by for start of the discharge control for a predetermined time. (see at least Fig. 4, time t2-t3 and Fig. 5, time t2-t1’ that fully meets the limitation of standing by for start of the discharge control for a predetermined time, per [0065] “microcomputer 119 stands by without resuming the discharge until a standby period Tinv (407) lapses from the time t1” and “The standby period Tinv (407) is a fixed period determined by the system”. See Fig. 4 “continuous discharge” between times t3-t4 and Fig. 5 “short-time discharge” between t1’-t2’ that fully meet the limitation of “the control device starts the discharge control after executing standby control”, as best understood. See also [0059]-[0060] that includes a similar explanation with reference to Fig. 4)
In regards to Claim 2, Funaba discloses the following: 
2. The power supply system for the vehicle according to claim 1, wherein the control device determines whether to continue the standby control based on the main circuit voltage acquired by the voltage acquisition part during execution of the standby control. (see at least [0064])
In regards to Claim 3, as best understood, Funaba discloses or suggests the following: 
3. The power supply system for the vehicle according to claim 2, wherein the control device determines whether discharge is possible to reduce the main circuit voltage to a predetermined target voltage or less within a predetermined target time based on the main circuit voltage acquired by the voltage acquisition part during execution of the standby control, (see at least Fig. 4 “Target Voltage VcT” and [0064] “If the degree of decrease (Vc0-Vc1) of the voltage across the terminals of the smoothing capacitor 126 is smaller than a predetermined determination criterion LVth, the contactor 104 is determined to be turned on.”) and continues the standby control if discharge is possible to reduce to the predetermined target voltage or less, and ends the standby control and starts the discharge control if discharge is not possible to reduce to the predetermined target voltage or less. (see at least [0064] and [0065])
In regards to Claim 4, Funaba discloses or suggests the following: 
4. The power supply system for the vehicle according to claim 3, wherein the control device repeatedly calculates a scheduled discharge execution time and a scheduled discharge standby time based on the main circuit voltage acquired by the voltage acquisition part during execution of the standby control, and starts the discharge control after the scheduled discharge standby time elapses, (see at least [0060] “It is to be noted that during the period ending at the time t4, the voltage across the terminals of the smoothing capacitor 126 is measured properly from time to time even though this measurement is not shown in the figure”) wherein the scheduled discharge execution time is a time required for reducing the main circuit voltage to the target voltage or less by executing the discharge control, (see Fig. 4, and the scheduled discharge standby time is a time required for standing by for execution of the discharge control in order to reduce the main circuit voltage to the target voltage or less when the target time elapses. (as best understood, see at least Fig. 4 and [0058] “time period tp” and Fig. 5 and [0066] “standby period Tinv (407)”)
In regards to Claim 5, Funaba discloses or suggests the following: 
5. The power supply system for the vehicle according to claim 4, wherein the control device calculates residual energy in the main circuit based on the main circuit voltage acquired by the voltage acquisition part during execution of the standby control, (see at least [0059] and [0064]-[0066] “determination criterion”, which determines if contactor 104 “cannot be turned off for some reason” per [0061] and thereby determines residual energy in the smoothing capacitor and associated circuitry constituting the “main circuit” claimed) 
Funaba does not explicitly disclose the following:
and calculates the scheduled discharge time and the scheduled discharge standby time based on the residual energy. (see at least [0099] “considering also noise of the measurement of the voltage across the terminals of the smoothing capacitor 126, the time period td of a continuous discharge on the smoothing capacitor 126 shown in FIG. 4 is properly set at a value slightly longer than td obtained from Eq. (6)”)
In regards to Claim 6, Funaba discloses or suggests the following: 
6. The power supply system for the vehicle according to claim 2, wherein the control device determines whether the main circuit voltage rises based on the main circuit voltage acquired by the voltage acquisition part during execution of the standby control, and determines whether to continue the standby control based on a determination result. (see at least [0064]-[0065])
In regards to Claim 8, Funaba discloses or suggests the following: 
8. The power supply system for the vehicle according to claim 1, further comprising a power supply device supplying electric power in the main circuit to the control device, (see Fig. 1, item 118) wherein the control device executes the discharge control using the electric power supplied by the power supply device. (see previous citations)
In regards to Claim 9, Funaba discloses or suggests the following: 
9. The power supply system for the vehicle according to claim 1, wherein the control device does not execute the discharge control when the main circuit voltage falls below a predetermined voltage during execution of the standby control. (see at least [0064] and previous citations)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Funaba in view of Omiya, and further in view of Takegawa et al. (US 20190173390 A1) herein Takegawa. 
In regards to Claim 7, Funaba does not explicitly disclose the following, which is taught by Takegawa: 
7. The power supply system for the vehicle according to claim 1, further comprising a rotation speed acquisition part acquiring a rotation speed of the electric motor, wherein the control device determines whether the rotation speed rises based on the rotation speed acquired by the rotation speed acquisition part during execution of the standby control, and determines whether to continue the standby control based on a determination result. (see at least abstract, [0006]-[0007] and [0044]-[0045])
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Takegawa with the invention of Funaba with the motivation of executing discharge control when the rotation speed is not detected. (Takegawa, [0005])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
December 4, 2021




/TODD MELTON/Primary Examiner, Art Unit 3669